Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-5 canceled
Claims 14, 18-19 withdrawn
Claims 21-25 new
Claims 1, 7, 19-20 amended
Claims 1-2, 6-13, 15-17, and 20-25 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over McSwieny (PG Pub 2006/0063391 A1).
Consider Claim 1, McSwieny teaches the process of forming a film on a circuit substrate (abstract), using vapor deposition systems such as atomic layer deposition (ALD) [0023]. McSwieny teaches the use of a silicon phosphorus precursor (as silicon phosphorus compound) having the general chemical formula RxJSizRy, where Rx and Ry are same or different, and independent and selected from hydrogen, Alkyl, silyl (-SiH3), halogen, where alkyl ligand have carbons from 1 -20 (including from Methyl to Pentyl), where Rx are ligands for J, Ry are ligands for Si, and where J is phosphorus [0030], forming dielectric film on the substrate such as phosphorus-doped silicon dioxide (film comprising a silicon phosphorus material) [0032], leading to having P(Rx)2-Si(Ry)3. 
Additionally, McSwieny teaches each of Rx and Ry in the general chemical formula to have its own variations, for example Ry have Ry1, Ry2 and Ry3 such that Ry1 is only -SiH3, Ry2 and Ry3 is -SiH3, -H, -CH3, -CH2CH3, -F, or -Cl, and Rx have Rx1 and Rx2 such that Rx1 and Rx2 is -H, -SiH3, -CH3, -CH2CH3, -F, or -Cl, since each of the Rx’s to be different from each other, and also each of the Ry’s to be different from each other [0030]:

    PNG
    media_image1.png
    1028
    1272
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1049
    1272
    media_image2.png
    Greyscale

For the claimed chemical formula, for example, when n=1, v=3, w=1, x=1, y= 1 and z=1, McSwieny teaches structure A above.
Although McSwieny does not explicitly teach the above structures, however, it would be for skilled person in the art to test each and every possible combination, using general engineering principle using known and routine experimentation, to achieve the above variation of chemical structures, with reasonable expectation of success. 
Consider Claim 2, McSwieny teaches each R (where Rx and Ry are same or different and independent) to be selected from hydrogen, Alkyl, silyl (-SiH3), halogen, where alkyl ligand have carbons from 1 -20 (including from Methyl to Pentyl) [0030].
Consider Claims 6-7, McSwieny teaches claimed chemical formula, for example, when n=1, v=0, w=0, x=1, y= 0 and z=2, McSwieny teaches structure B above, meeting structure SiH3-(R2Si)-PR’2. 
Consider Claim 8, McSwieny teaches for n=1, v=3, w=1, x=2, y= 0 and z=1 when Rx1=CH3, and/or for n=1, v=3, w=1, x=2, y= 1 and z=0 for Rx1=H, McSwieny teaches structure D above.
Consider Claim 9, McSwieny teaches for n=1, v=3, w=0, x=3, y= 0 and z=0, McSwieny teaches structure G above. Alternatively, McSwieny teaches for n=1, v=3, w=1, x=3, y= 0 and z=0, McSwieny teaches structure F above
Consider Claim 10, McSwieny teaches the silicon phosphorus compound formed from reacting primary species (from 140) with modifier source (from 150) within the chamber 110 [0025].
Consider Claims 11-13, McSwieny teaches the use of silane, disilane as silicon precursor [0036], and phosphine as phosphorous precursor [0011], and carrier gas as nitrogen gas [0024].

Claim(s) 15-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McSwieny (PG Pub 2006/0063391 A1) in view of Singh (PG Pub 2010/0018460 A1). 
Consider Claim 15, McSwieny teaches the process using ALD chamber [0023], and the process of monitoring the temperature with a temperature sensor within the chamber [0026]. 
McSwieny does not teach the temperature while heating the substrate, or the working pressure.
However, Singh is in the process of forming silicon containing material on a substrate in process 400 (Fig. 4, [0144], [0155]) as a silicon material film [0169], where the silicon containing materials include phosphorus [0169], phosphors dopant such as phosphine [0158] forming silicon-phosphorus compound/film, teaches the deposition process using ALD process, using deposition gas [0157], and teaches the deposition process include heating the substrate to a temperature between 150°C to 1100°C [0148], where the deposition process is performed at a pressure between 0.01 mTorr to 1000 Torr [0175]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine McSwieny and Singh to process the film deposition process in the ALD process with the claimed substrate temp, to remove native oxide [0148]. 
Consider Claim 16, McSwieny teaches the previously taught in claim 1 above. 
McSwieny does not teach the material comprise other elements.
However, Singh is in the process of forming silicon containing material on a substrate in process 400 (Fig. 4, [0144], [0155]) as a silicon material film [0169], where the silicon containing materials include phosphorus [0169], phosphors dopant such as phosphine [0158] forming silicon-phosphorus compound/film, teaches the formed silicon-material include silicon, phosphorous, carbon, oxygen, and nitrogen [0169].
A person having ordinary skill in the art before the effective date of the claimed invention would combine McSwieny with Singh with the above element, to provide with a desired doping concentrations [0169].
Consider Claim 20, McSwieny teaches the previously taught in claim 1 above.
McSwieny does not teach the temperature while heating the substrate, or the working pressure.
However, Singh is in the process of forming silicon containing material on a substrate in process 400 (Fig. 4, [0144], [0155]) as a silicon material film [0169], where the silicon containing materials include phosphorus [0169], phosphors dopant such as phosphine [0158] forming silicon-phosphorus compound/film, teaches the deposition process using ALD process, using deposition gas [0157], and teaches the deposition process include heating the substrate to a temperature between 150°C to 1100°C [0148], where the deposition process is performed at a pressure between 0.01 mTorr to 1000 Torr [0175]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine McSwieny and Singh to process the film deposition process in the ALD process with the claimed substrate temp, to remove native oxide [0148]. 
Consider Claim 22, the combined McSwieny (with Singh) teaches for n=1, v=3, w=1, x=2, y= 0 and z=1 when Rx1=CH3, and/or for n=1, v=3, w=1, x=2, y= 1 and z=0 for Rx1=H, McSwieny teaches structure D above.
Consider Claim 23, the combined McSwieny (with Singh)teaches for n=1, v=3, w=0, x=3, y= 0 and z=0, McSwieny teaches structure G above. Alternatively, McSwieny teaches for n=1, v=3, w=1, x=3, y= 0 and z=0, McSwieny teaches structure F above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McSwieny (PG Pub 2006/0063391 A1) in view of Cheng (PG Pub 2017/0358677 A1). 
Consider Claim 17, McSwieny teaches the process of a device having features such as source/drain on a substrate [0022].
McSwieny does not teach the atomic amount.
However, Cheng is in the process  of forming base material on the substrate, where the base material (film) is formed of silicon and phosphorus (abstract), using silicon precursor and phosphorus precursor [0034], phosphorus precursor such as silylphosphine (SiH3PH2) [0035] as silicon phosphorus compound, teaches the silicon phosphorus material is deposited on a substrate, where the substrate have p-type source-drain feature [0067], where the phosphorus concentration is in the range of 2×1020 atoms/cm3 – 4×1021 atoms/cm3 [0038].
A person having ordinary skill in the art before the effective date of the claimed invention would combine McSwieny with Cheng to have the claimed atomic amount, to provide with a desired p-type function/feature of the source/drain.

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior are of McSwieny does not disclose the claimed structure H-(SiR2)-(SiR2)-PR’2, as McSwieny disclose the chemical structure having H-(SiH2)-(SiR2)-PR’2, as seen in B above for R and R’=CH3, and where v=0.

Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-2, 6-13, 15-17, and 20-25 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McSwieny. 
In light of the applicant’s amendment and in view of the new prior art of McSwieny, the applicant’s arguments regarding the previously applied rejection are now moot.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718